Citation Nr: 1810742	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-03 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a sleep disorder, to include as secondary to posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for erectile dysfunction (ED), to include as secondary to an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and wife



ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty service from June 1985 to February 1989 and from November 1990 to April 1992.  The Veteran also served in the Reserves.

These issues arrive before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office in Boise, Idaho.  However, these issues were certified by the Portland, Oregon Regional Office.  (Hereinafter, the agency of original jurisdiction (AOJ).)

In May 2016, the Veteran and his wife supplied testimony to the undersigned Veterans Law Judge (VLJ), using videoconference technology.  A transcript of the Veteran's testimony is found in the Veterans Benefit Management System (VBMS).  The Veteran's entire claims file is found on the VBMS and Legacy Content Manager (LCM) databases.

In August 2016, the Board remanded the issues on the title page to the AOJ for further development and re-adjudication.  The AOJ substantially complied with the Board's August 2016 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Consequently, the Veteran's claims file contains the requisite evidence for the Board decisions rendered below.

The Board notes that the issues on the title page were originally accompanied by additional claims from the Veteran.  In February 2017, the AOJ granted service connection for PTSD and the residuals of Giardia.  Consequently, those issues are no longer on appeal, and the Board will not address them further.


FINDINGS OF FACT

1. The preponderance of the evidence is against finding that the Veteran's sleep disorder is etiologically related to service, or was caused or aggravated by his service-connected PTSD.

2. An erectile dysfunction disability was demonstrated during the Veteran's active duty service; however, post-service erectile dysfunction is etiologically related to service-connected PTSD.


CONCLUSIONS OF LAW

1. The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2017).

2. The criteria for service connection for an erectile dysfunction disability, to include as secondary to service-connected PTSD, have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122   (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I. VCAA Notification and Assistance Duties

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice must be provided to a veteran before the initial unfavorable AOJ decision on a claim for VA benefits, and it must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service-connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Early in the claim period, and before the AOJ first denied the Veteran's entitlement claim, he received VCAA compliant notification in October and November 2008.  The Veteran also received VCAA notice in May 2010.  Thereby, VA explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Throughout the claim period, VA has continued to notify the Veteran of the requisite procedures and steps in the appeal process.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

The VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Prior to the August 2016 Board remand, the Veteran had received treatment, but had not undergone VA examinations, for the claims found on the title page.  See, e.g. May 2014 Treatment Record.  After the Board remand, the Veteran was afforded VA examinations to explore the nature and etiology of his sleep disorder and ED.  See January 2017 VA Examinations.  Through a December 2017 Appellant's Brief, the Veteran expressed disagreement with the opinion provided by the VA provider in January 2017.   The VA provider reviewed pertinent service and post service treatment records and provided a detailed rationale for the opinions reached.  Consequently, the Board has concluded that the examination reports are adequate to render a decision on the Veteran's claim.  Barr, 21 Vet. App. at 312.  Moreover, the Board finds that the examination, combined with the other evidence of record, is sufficient to render decisions for this appeal.  

Also of record, and considered in connection with the claim on appeal, are the various statements provided by the Veteran, the Veteran's representative, and hearing testimony.  With respect to the hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate a claim for service connection.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

With respect to the Veteran's service-connection claim being denied in the present decision, VA has met all statutory and regulatory notice and duty to assist provisions.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Ultimately, the Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Applicable Law and Regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  See 38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a)(2).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III. Service Connection in General

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection may be established for disability resulting from personal injury suffered or disease contracted while in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In each case where service connection for any disability is sought, due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by the Veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

For any disability which is proximately due to, or results from, another disease or injury for which service-connected has been granted, it shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or  injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). (This standard of assessing aggravation of disability under 38 C.F.R. § 3.310 was established in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310)).  Although VA indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place the burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounted to a substantive change in the regulation.  Because the Veteran's claim was received after the regulatory change, his claim will be adjudicated under the current version of the regulation.

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).  See also 76 Fed. Reg. 81834 (Dec. 29, 2011).  A Persian Gulf Veteran is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  Id.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. §§ 3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  See VAOPGCPREC 8-98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular veteran's case does not preclude compensation under § 3.317.  Id.

However, if the above referenced statutory presumptions are not met, a Veteran is not precluded from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

That being the relevant, applicable law to the Veteran's claim, the Board finds that the preponderance of the evidence does not support an award of entitlement to service connection for a sleep disorder.  

Before addressing the merits of the claims, the board notes that the Veteran is a "Persian Gulf Veteran" for VA compensation purposes.  38 U.S.C. § 1117.  The Veteran served as a member of the United States Army, with active duty service during the Persian Gulf War.  The Veteran's DD 214 confirms that he is in receipt of the Southwest Asia Service Medal and the Saudi Arabia-Liberation of Kuwait Medal amongst other decorations.  As such, the Veteran is considered a Persian Gulf Veteran. 

Despite being a Persian Gulf Veteran, the Board finds that the Veteran's claimed disabilities are attributable to known clinical diagnoses; therefore, the Veteran is not entitled to an award based upon the presumptions as outlined in 38 C.F.R. § 3.317.  

	A. Sleep Disorder Analysis

In Jun 2008, the Veteran submitted his VA 21-526, through which he sought entitlement to service connection for a sleep disorder. 

As an initial matter, the Board observes that the Veteran has a current diagnosis for sleep apnea, which is a fundamental requirement for any service-connection claim.  38 U.S.C. §§ 1110, 1131; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A review of the Veteran's medical records indicates that he was diagnosed with sleep apnea following a December 2009 sleep study.  See January 2017 VA Examination Report.  Therefore, the Board finds the first element of a service-connection claim is present.

In May 2010, the Veteran provided VA a written statement about the etiology of his condition.  Therein, the Veteran posited that, "I assert my sleep disorder and fatigue is due to anxiety from PTSD."  In his February 2011 VA Form 9, the Veteran posited that, "I feel my sleep disorder (is) a direct result of the severity of my PTSD or at the very least contributed greatly to the development . . .."  In November 2015, the Veteran's representative offered, "he has continually stated that his sleeping issue and ED are a direct result of his PTSD condition."  During May 2016 Board hearing testimony, the Veteran and his wife identified the symptoms of PTSD and sleep disorder, commenting on the relationship between the two conditions.   

To the extent that the Veteran's PTSD results in sleep impairment, the Board observes that in a February 2017, the AOJ recognized chronic sleep impairment as a symptom of PTSD and incorporated such symptomatology into the 30 percent disability evaluation assigned for PTSD.  Accordingly, the Board will address whether the Veteran has any other separate and distinct sleep disorder that is not contemplated in the disability evaluation assigned for PTSD. 

For complex etiological questions, like the cause of the Veteran's diagnosed sleep disorder, the Veteran is not competent to identify the source.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 (Fed. Cir. 2007).  Because complex etiological questions remained, and the Board could not render its own opinion on this medical question, the August 2016 remand directives were necessary.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The third directive, of the August 2016 Board remand, asked a VA provider to identify the nature and etiology of the Veteran's sleep disorder.   Additionally, the directive asked the VA provider to opine on whether a sleep disorder was related to, or aggravated by, an acquired psychiatric disorder.

In January 2017, the Veteran underwent a psychiatric examination with a VA provider (Dr. DS).  During the VA examination, the Veteran reported difficulty sleeping.  The Veteran reported sleep disruption, irritability and hypervigilance.  Under DSM criterion E, Dr. DS noted, "sleep disturbance (e.g., difficulty falling or staying asleep or restless sleep)."  Under symptoms, Dr. DS noted chronic sleep impairment.  During the examination, the Veteran reported difficulty sleeping even when utilizing his sleep apnea equipment.  In response to the Veteran's description of sleep quality, Dr. DS commented with, "it is most likely the Veteran has sleep disruption as part of his PTSD diagnosis."  As noted above, the Veteran's sleep disruption has been considered in the evaluation assigned for PTSD.  Accordingly, the assignment of a separate compensable rating for the same symptom of sleep disturbance constitutes impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).

The Board notes that the Veteran also has a separately diagnosed sleep disorder (sleep apnea).  In January 2017, a separate VA opinion was given.  Therein, Dr. LD opined, "unfortunately, the wording 'sleep disorder' is completely non specific and does not differentiate psychogenic from organic sleep disorders.  This opinion only refers to the organic sleep disorder of OSA.  No evidence is present that he had sleep apnea in service."  Dr. LD's rationale include, " PTSD related insomnia does not cause sleep apnea, nor does obstructive rhinitis.  Not medically plausible.  PTSD related insomnia is on a psychogenic basis, due to anxiety and depression, while obstructive sleep apnea is on a physical basis and is due to increased adipose tissue in the airway."  During another rationale section, DR LD opined that, "(i)t is not medically plausible that his SC PTSD related insomnia aggravates his sleep apnea. These are unrelated conditions. His chronic obstructive rhinitis might make the CPAP mask a little more difficult to tolerate subjectively, but this is completely different than actually aggravating the sleep apnea."

After prolonged exploration of the Veteran's claims file, the Board notes that it is devoid of competent evidence that would support direct service connection of the Veteran's sleep disorder claim.  The Veteran did not have, nor does he claim, in-service sleep difficulty.  The Veteran was not diagnosed with sleep apnea until long after active duty service, in December 2009.

The Board is also unable to award service connection secondary to PTSD.  Ultimately, the medical reports, provided by Dr. DS and DR. LD, outweigh the Veteran's non-competent assertions regarding the etiology and/or aggravation of his sleep disorder.  Dr. LD's assertion that, "(i)t is not medically plausible," is definitive.  Although not definitive, the commentary from Dr. DS also weighs heavily against the Veteran's secondary service-connection claim.  

The preponderance of the evidence weighs against the Veteran's service-connection claim, direct and secondary, for a sleep disorder.  Consequently, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   Ultimately, the Board finds against the Veteran's entitlement claim for service connection for a sleep disorder. 

	B. Erectile Dysfunction Analysis

The Veteran seeks entitlement to service connection for his erectile dysfunction (ED) disability.  In May 2010, the Veteran provided VA a written statement about the etiology of the issues on the title page.  Therein, the Veteran posited that, "I assert my sleep disorder and fatigue is due to anxiety from PTSD.  These have resulted in or contributed to my hypertension and erectile dysfunction."  

Following a thorough review of the Veteran's medical records and lay statements, the Board finds the evidence for and the evidence against the Veteran's claim is in relative equipoise.  

"To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

As an initial matter, the Board observes the Veteran has a current diagnosis for 
ED.  See e.g. January 2017 C&P Exam Report.  As such, the Veteran has satisfied the first prong of a direct service-connection claim.  Holton, 557 F.3d at 1366.   The Board has not identified evidence to support an in-service presence of the ED disability.  Rather, the Veteran's lay statements of record indicate this disability developed subsequent to separation from military service.  See January 2017 VA Examination Report.   Consequently, the Board will not continue with a direct service connection analysis.  

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

As noted earlier, the first element of a secondary service-connection claim is present, because the Veteran maintains an ED diagnosis.  The second element also present, because the Veteran is service connected for PTSD.  As to whether the Veteran's PTSD caused or aggravated the ED disability, the Board finds credible and objective medical evidence which supports secondary service connection.  

In January 2017, the Veteran underwent a VA examination to determine the nature and etiology of his ED disability.  Following review of the Veteran's medical records, and with consideration of his lay reports, the January 2017 VA examiner concluded that there was an etiological link between the Veteran's ED and his service- connected PTSD.  The Veteran's PTSD was not identified as the only causal factor.  Moreover, the VA provider did not identify the degree of aggravation the Veteran's ED received from his PTSD.  Regardless, the Board finds that the January 2017 VA examination report identifies an etiological relationship sufficient to award the Veteran's ED claim.  

Ultimately, the Board finds that the benefit of the doubt tips the scale in the Veteran's favor for his entitlement claim for ED.  Entitlement to service connection for erectile dysfunction, secondary to PTSD, is granted.
			

ORDER

Entitlement to service connection for a sleep disorder, to include as secondary to service-connected PTSD, is denied.

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connect PTSD, is granted.




______________________________________________
DAVID L. WIGHT	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


